DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a detector in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-9 are unclear as the claims recite detector configured to photograph a face of the driver and to detect an illumination distribution.  The specification does not provide sufficient description of structure and also states that the detector is connected to the camera.  It is unclear is the detector is a processor or a camera or structure.
Although the claims do not use the term “means for” or “step for”, the claim limitations begin with a term followed by functional language (i.e., detector configured to") and the terms are not modified by sufficient structure or material for performing the claimed function. The specification states detector is connected to the camera that the detector does not state if the units are separate hardware; and the terms are not art-recognized structures to perform the claimed functions. Accordingly, the limitation invokes 35 USC § 112, ¶ 6 (See Ex parte Rodriguez, 92 USPQ2d 1395, 1404-1406 (Bd. Pat. App. & Int. 2009)). Because the detector are required to perform  specific functions, they are special purpose computers, and the corresponding structures must be more than a mere reference to a general purpose computer, microprocessor, specialized computer, or an unidentified component of a computer system, software, logic, code or black box element. For the specific functions, the corresponding structures must include an algorithm that transforms the general purpose computer, and the algorithm must explain how the computer or components perform the claimed functions. There is no showing of how the component performs the claimed function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 8-11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moschek et al (US 2021/0114439 and hereafter referred to as “Moschek”).
Moschek discloses, in paragraph 0039,  that head and face direction and position tracking system and eye tracking system for Biemer (US 2015/0009010), incorporated the reference in its entirety.
	Regarding Claim 1, Moschek discloses a driving assistance system for a driver, comprising: 
a sensor configured to sense a state in front of a vehicle corresponding to a driver's field of vision through a vehicle windshield (Page 2, paragraph 0025, light sensor);
 a detector configured to photograph a face of the driver and to detect an illumination distribution of the face or a state of the driver based on a photographed image of the driver (Page 2-3, paragraph 0018, 0027, process control with camera); and 
a processor configured to determine whether or not a glare of the driver occurs based on the state in front of the vehicle sensed by the sensor and the illumination distribution of the face or the state of the driver detected by the detector (Page 2-3, paragraph 0019, 0025-0027). 
Regarding Claim 2, Moschek discloses all the limitations of Claim 1.  Moschek discloses wherein the sensor is connected to a front camera that is installed to face the front of the vehicle and photographs an image of the front of the vehicle, and senses a light source from the front image photographed by the front camera (Page 2-3, paragraph 0018-0019, 0025-0027).  
Regarding Claim 4, Moschek discloses all the limitations of Claim 1.  Moschek discloses wherein the detector is connected to a recognition camera that is installed to face the driver in an interior of the vehicle and photographs a facial image of the driver (paragraph 0017, 0020, 0027, 0039, See also Biemer paragraph 0009, 0013).  
Regarding Claim 5, Moschek discloses all the limitations of Claim 4.  Moschek discloses wherein the detector recognizes eyes of the driver from the facial image photographed by the recognition camera, and detects the state of the driver based on the recognized driver's eyes (paragraph 0017, 0020, 0027, 0039, See also Biemer paragraph 0009, 0013).  
Regarding Claim 8, Moschek discloses all the limitations of Claim 1.  Moschek discloses  further comprising: a front camera that is installed on the vehicle and photographs the front of the vehicle (paragraph 0017); and a controller configured to display the front image photographed by the front camera on a display device when the processor determines the driver's glare occurs (paragraphs 0024-0026).  
Regarding Claim 9, Moschek discloses all the limitations of Claim 8.  Moschek discloses wherein the controller varies an illuminance distribution of the front image photographed by the front camera, and displays the image with the varied illuminance distribution on the display device (paragraph 0024-0026).  
Regarding Claim 10, Moschek discloses a driving assistance method for a driver, comprising steps of: 
sensing a state in front of a vehicle corresponding to a field of vision of the driver through a vehicle windshield, and photographing a face of the driver (Page 2, paragraph 0025, light sensor); 
detecting an illumination distribution of a face or a state of the driver based on the photographed image of the driver (Page 2-3, paragraph 0018, 0027); and 
determining whether or not a glare of the driver occurs based on the photographed front image of the vehicle and the detected illuminance distribution of the face or the detected state of the driver (Page 2-3, paragraph 0019, 0025-0027).  
Regarding Claim 11, Moschek discloses all the limitations of Claim 10.  Moschek discloses wherein the step of sensing the state in front of the vehicle and photographing the driver's face further comprises a step of sensing a light source from a photographed front image, after photographing an image of the front of the vehicle with a front camera installed to face the front of the vehicle, sensing the state in front of the vehicle, and photographing the driver's face ( paragraph 0017-0020, 0025-0027 0039, See also Biemer paragraph 0009, 0013).  
Regarding Claim 13, Moschek discloses all the limitations of Claim 10.  Moschek discloses wherein in the step of sensing the state in front of the vehicle and photographing the driver's face, a facial image of the driver is photographed with a recognition camera installed to face the driver in an interior of the vehicle (paragraph 0017-0020, 0025-0027 0039, See also Biemer paragraph 0009, 0013).  
Regarding Claim 14, Moschek discloses all the limitations of Claim 13.  Moschek discloses wherein in the step of detecting the illuminance distribution of the face or the state of the driver, eyes of the DB1/ 124815627.1driver are recognized from the facial image photographed by the recognition camera, and the state of the driver is detected based on the recognized driver's eyes (paragraph 0017-0020, 0025-0027 0039, See also Biemer paragraph 0009, 0013).  
	Regarding Claim 17, Moschek discloses all the limitations of Claim 10.  Moschek discloses further comprising a step of displaying a front image photographed by a front camera photographing the front of the vehicle on a display device when the driver's glare is determined DB1/ 124815627.1to occur, after the step of determining whether or not the driver's glare occurs (paragraph 0024-0026).  
Regarding Claim 18, Moschek discloses all the limitations of Claim 17.  Moschek discloses wherein in the step of displaying of the front image, an illuminance distribution of the front image photographed by the front camera is varied and the image with the varied illuminance distribution is displayed on the display device (paragraph 0024-0026).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Moschek in view of Lynam et al  (US 2019/0146297 and hereafter referred to as “Lynam”).
Regarding Claim 3, Moschek discloses all the limitations of Claim 2.  Moschek is silent on the limitations.  Lynam discloses wherein the sensor divides the front image into a plurality of ranges, and senses a location of the light source based on an illuminance of each of the divided ranges (paragraph  0114).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moschek to include the missing limitations as taught by  Lynam in order to assist a driver with glare (paragraph 0058) as disclosed by Lynam.
Regarding Claim 12, Moschek discloses all the limitations of Claim 11.  Moschek is silent on the limitations.  Lynam discloses wherein in the step of sensing the light source, the front image is divided into a plurality of ranges, and a location of the light source is sensed based on an illuminance of each of the divided ranges (paragraph  0114).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moschek to include the missing limitations as taught by  Lynam in order to assist a driver with glare (paragraph 0058) as disclosed by Lynam. 

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moschek in view of Hashimoto  (US 2019/0071095).
Regarding Claim 6, Moschek discloses all the limitations of Claim 4.  Moschek discloses recognizing the eyes (paragraph 0017, 0020, 0027, 0039, See also Biemer paragraph 0009, 0013) but is silent is silent on the limitations. Hashimoto discloses wherein the detector recognizes an eyeball area of the driver from the facial image photographed by the recognition camera, and detects an illuminance of a divided eyeball are ( paragraph 0074-0076, 0081-0082).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moschek to include the missing limitations as taught by  Hashimoto in order to make sure make sure image correction analysis can occur  (paragraph 0081) as disclosed by Hashimoto. 
Regarding Claim 15, Moschek discloses all the limitations of Claim 13.  Moschek is silent on the limitations. Moschek discloses recognizing the eyes (paragraph 0017, 0020, 0027, 0039, See also Biemer paragraph 0009, 0013) but is silent is silent on the limitations. Hashimoto discloses wherein in the step of detecting the illuminance distribution of the face or the state of the driver, an eyeball area of the driver is recognized from the facial image photographed by the recognition camera, and an illuminance of a divided eyeball area is detected (paragraph 0074-0076, 0081-0082).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moschek to include the missing limitations as taught by  Hashimoto in order to make sure make sure image correction analysis can occur  (paragraph 0081) as disclosed by Hashimoto. 

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moschek in view of Grubb et al (US 2018/0039846 and hereafter referred to as “Grubb”).
Regarding Claim 7, Moschek discloses all the limitations of Claim 1.  Moschek is silent on the limitations.  Grubb discloses wherein the processor determines that the driver' s glare occurs when the detector detects the illumination distribution of the face in a state where the illuminance of the eyeball area is greater than or equal to a predetermined illumination, or when the detector detects the state of the driver where an opening amount of the driver's eyes is less than or equal to a predetermined opening amount (paragraph 0058, 0060-0061, 0063, 0065-0066).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moschek to include the missing limitations as taught by Grubb in order to reduce glare (Abstract) as disclosed by Grubb.
Regarding Claim 16, Moschek discloses all the limitations of Claim 10.  Moschek is silent on the limitations.  Grubb discloses wherein in the step of determining whether the driver's glare occurs, the driver's glare is determined to occur when the illuminance distribution of the face is detected in a state where an illuminance of the eyeball area is greater than or equal to a predetermined illuminance, or when the state of the driver where an opening amount of the driver's eyes is less than or equal to a predetermined opening amount is detected (paragraph 0058, 0060-0061, 0063, 0065-0066).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Moschek to include the missing limitations as taught by Grubb in order to reduce glare (Abstract) as disclosed by Grubb.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

August 25, 2022